Citation Nr: 0941825	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  03-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Whether new and material evidence to reopen a claim for 
service connection for irritable bowel syndrome (IBS) has 
been received. 

4.  Whether new and material evidence to reopen a claim for 
service connection for hepatitis, or residuals of hepatitis, 
has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975.  Prior to February 4, 1993 (to include during service), 
he was known by the former name and Social Security number, 
listed above.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2001 rating decision, in which the RO, inter 
alia, denied the Veteran's petition to reopen claims for 
service connection for residuals of a back injury, PTSD, IBS, 
and hepatitis, or residuals thereof.  The Veteran filed a 
notice of disagreement (NOD) in November 2001 as to the 
denial of his petitions to reopen.  The Veteran testified 
during a hearing before RO personnel in November 2002; a 
transcript of that hearing is of record.  The RO issued a 
statement of the case (SOC) in February 2003, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in April 2003.  

In December 2003, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  

In July 2004, the Board granted petitions to reopen the 
claims for service connection for residuals of a back injury 
and for PTSD, and remanded those reopened claims, as well, as 
petitions to reopen the claims for service connection for 
hepatitis, or residuals of hepatitis and for IBS, to the RO 
(via the Appeals Management Center (AMC) in Washington, DC).  
The AMC continued the denial of each matter (as reflected in 
a May 2009 supplemental SOC (SSOC)), and returned each matter 
to the Board for further appellate consideration.  

In July 2009, the Veteran's representative submitted to the 
Board, along with a waiver of RO jurisdiction, medical 
evidence pertinent to his back claim.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. 
20.1304(b) (2009).  As that claim is being remanded, the RO 
will have the opportunity to consider that evidence in the 
first instance.

The Board's decision denying the Veteran's petition to reopen 
the claim for service connection for hepatitis, or residuals 
of hepatitis, is set forth below.  The claims for service 
connection for residuals of a back injury, for PTSD, and the 
petition to reopen the claim for service connection for IBS 
are addressed in the remand following the order.  These 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran when further action, 
on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a June 1998 decision, the RO declined to reopen the 
claim for service connection for hepatitis and/or residuals 
thereof; although the Veteran filed a notice of disagreement 
with the denial, he did not file a substantive appeal. 

3.  Although some of the additional evidence associated with 
the claims file since the June 1998 denial was not previously 
before agency decision makers, none of it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for hepatitis or 
residuals of hepatitis.

CONCLUSIONS OF LAW

1.  The June 1998 decision declining to reopen the claim for 
service connection for hepatitis, or residuals of hepatitis, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a), 20.302, 20.1103 (2009).  

2.  As evidence received since June 1998 is not new and 
material, the criteria for reopening the claim for service 
connection for hepatitis, or residuals of hepatitis, are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (c) 
(as applicable to claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This appeal arises from a claim that was received in December 
2000, before enactment of the VCAA.  In a June 2001 pre-
rating letter, the RO provided general notice to the 
appellant regarding what information and evidence was needed 
to substantiate a service connection claim.  The October 2001 
rating decision represents the initial adjudication of the 
claim after issuance of the June 2001 letter.  

Thereafter, a post-rating letter in July 2002 provided the 
Veteran with notice of what information and evidence must be 
submitted by him, and what information and evidence would be 
obtained by VA, pertaining to the underlying claim for 
service connection, as well as notice consistent with Kent, 
pertaining to the definition of new and material evidence and 
the type of evidence that would be considered new and 
material.  Although the July 2002 letter did not provide the 
specific basis of the prior denial of the claim, the Board 
finds that there is no prejudice resulting from this 
omission.  In this case, the Veteran has demonstrated that he 
understands the kind of evidence necessary to reopen and 
substantiate the claim.  In testimony and written argument, 
he has stated his belief as to the nature of his current 
residuals, and he has also submitted medical evidence 
addressing the claim.  While, as will be discussed below, 
these records are not material, they do demonstrate actual 
knowledge on the part of the Veteran of the basis for the 
prior denial of the claim - the information lacking in the 
July 2002 letter.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

Letters sent in July 2004 and July 2005 also addressed the 
claim.  In a March 2006 letter, the RO informed the Veteran 
of the kind of evidence necessary to establish disability 
ratings and effective dates, consistent with Dingess/Hartman.  

After issuance of the above-described notice, , and 
opportunity for the Veteran to respond, the May 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the post-decision 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, VA treatment records, private treatment records, 
Social Security Administration (SSA) records, and the reports 
of several VA examinations.  Also of record and considered in 
connection with the appeal are transcripts of a November 2002 
RO hearing, and the Veteran's December 2003 Board hearing, 
along with various written statements submitted by the 
Veteran and his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to reopen and substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  

The RO initially denied a claim for service connection for 
hepatitis, or residuals of hepatitis in a May 1984 rating 
decision.  The Veteran did not file an appeal.  A June 1998 
RO decision represents the most decision declining to reopen 
the claim (prior to the current claim).  

At the time of the June 1998 decision, the evidence consisted 
of the Veteran's service treatment records, which document an 
episode of infectious hepatitis in March 1972.  However, 
those records also indicate that, on examination for 
separation in August 1975, findings for all systems were 
normal.  

The evidence of record in June 1998 included post-service VA 
outpatient records and the reports of VA examinations in June 
1997 and November 1997, which do not provide or refer to a 
diagnosis of current hepatitis, or residuals of hepatitis.  

The evidence of record in June 1998 also included several 
medical articles addressing hepatitis and IBS; however, those 
articles are general in nature, and do not provide a 
diagnosis of any residuals of the episode of hepatitis noted 
in service.  

In June 1998, the RO concluded that new and material evidence 
had not been received to reopen the claim for service 
connection for hepatitis, or residuals of hepatitis.  
Although the Veteran disagreed with the denial, and a SOC was 
issued in October 1998, the Veteran did not perfect the 
appeal with a timely-filed substantive appeal (see 38 C.F.R. 
§ 20.200 (2009)).  Therefore, the decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

In December 2000, the RO received the Veteran's petition to 
reopen the claim for service connection for hepatitis, or 
residuals of hepatitis.  Regarding petitions to reopen 
received prior to August 29, 2001, as in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
on the specific matter under consideration, that is neither 
cumulative nor redundant, and that is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or merely 
cumulative of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in February 2000).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

Furthermore, for purposes of the new and material analysis, 
the credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the June 1998 denial includes VA 
treatment records, and private medical records, as well as 
testimony from the Veteran and additional statements from the 
Veteran and his representative.  

The VA treatment records are new, in that they were not of 
record at the time of the June 1998 RO decision.  However, 
these records are not material for purposes of reopening the 
claim, as they do not reflect any diagnosis of current 
hepatitis or residuals thereof.  

Records from SSA consist in part of copies of VA treatment 
records, and they, likewise, do not include a diagnosis of 
current hepatitis or residuals thereof.  

The report of a November 2002 disability evaluation is also 
new.  However, the examiner noted hepatitis by history only.  
A diagnosis noted by history does not constitute a current 
diagnosis.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  As this evidence weighs against the claim, 
for purposes of reopening, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  It is therefore not material evidence.  

A December 2003 letter from the Veteran's private physician, 
G.P.S., M.D. reveals that G.P.S. treated the Veteran between 
1977 and 1984 for various problems; however, he made no 
mention of any hepatitis, or residuals of hepatitis.  
Similarly, a letter from Dr. J.B. dated in December 2003 
indicates that he was treating the Veteran for various 
problems; however, he made no mention of hepatitis, or 
residuals of hepatitis.  This evidence is therefore not 
material.  

Without the receipt of competent evidence that there are 
current hepatitis, or residuals of hepatitis, none of the 
newly received medical evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for hepatitis, or residuals 
of hepatitis, and therefore, it is not material for purposes 
of reopening that claim.

The only other relevant evidence received consists of oral 
and written assertions of the Veteran, and those advanced by 
his representative, on his behalf.  However, even if new, 
such lay assertions provide no basis for reopening the claim.  
To the extent that the Veteran and his representative are 
attempting to establish a diagnosis of hepatitis, or 
residuals of hepatitis on the basis of assertions alone, such 
evidence must fail.  As each is a layperson not shown to have 
appropriate medical training and expertise, neither the 
Veteran nor his representative is competent to provide a 
probative (i.e., persuasive) opinion on a medical matter.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

The Board acknowledges the Veteran's assertion, as shown in 
the December 2003 hearing transcript, that his claimed IBS is 
in fact a residual of his in-service episode of hepatitis.  
While there is no medical evidence that relates IBS to the 
Veteran's episode of hepatitis, the Board simply notes that 
neither the petition to reopen the claim for service 
connection for IBS, nor the underlying claim are prejudiced 
by the Board's decision not to reopen the claim for hepatitis 
or residuals thereof.   

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for hepatitis or residuals of hepatitis has not 
been received.  As such, the RO's June 1998 decision remains 
final, and the request to reopen the claim must be denied.  

As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
hepatitis, or residuals of hepatitis, is denied.



REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for PTSD and for 
residuals of a back injury is warranted, and that 
adjudication of the petition to reopen the claim for service 
connection for IBS must be deferred pending such action.  

In the July 2004 remand, the Board provided instructions 
pertaining to the claims for service connection for PTSD and 
back disability, which involved requesting deck logs and 
service personnel records in an attempt to verify the 
occurrence of the Veteran's claimed in-service stressors, as 
well as the occurrence of a claimed in-service motorcycle 
accident, in which the Veteran alleges that he injured his 
back.  In attempting to obtain these records, the AMC made 
several requests to the National Personnel Records Center 
(NPRC); however, each request was submitted with the 
Veteran's current name and social security number, and each 
response indicated that records matching the Veteran's 
identifying information could not be located.  As the records 
that were requested are service related, they would not be 
expected to contain his current name or social security 
number, each of which was changed in 1993.  Therefore, the 
Board believes that an attempt should be made to obtain this 
information using the Veteran's former name and social 
security number, shown on the title page, above.  

Hence, the RO should obtain the Veteran's service personnel 
records, as well as pertinent deck logs for the ship to which 
he was assigned at the time of the alleged accident in 1974 
(the U.S.S. Hunley AS31).  

In addition, the Board notes that the July 2004 remand 
included an instruction to provide the Veteran with a VA 
examination of his back, and obtain a medical opinion, based 
on the results of the examination and a review of the claims 
file, as to whether any current back disability is related to 
service.  As the Veteran resides abroad, the AMC had some 
difficulty scheduling an examination, and ultimately, the 
Veteran obtained and submitted a private examination report.  
While that report satisfies the instruction regarding a 
current examination, it does not satisfy the Board's 
instruction regarding a medical opinion.  Specifically, the 
examiner did not have access to the claims file.  

Moreover, a remand by the Board confers upon a veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Under the circumstances of this appeal, the Board finds that 
a medical opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-is needed to resolve 
the claim for service connection for a neck condition.  See 
38 U.S.C.A. § 5103A.  

Hence, the Veteran's claims file should be forwarded to an 
appropriate physician at a VA medical facility, to obtain an 
opinion as to whether any current back disability is 
medically related to service.  

Further, to ensure that the record before the examiner is 
complete, and that the RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claims remaining on appeal, to include 
notice compliant with Kent (cited above).  The RO's notice 
letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

As a final matter, the Board notes that, as there is a 
medical opinion of record that relates the Veteran's IBS to 
PTSD, the petition to reopen the claim for service connection 
for IBS is inextricably intertwined with the claim for 
service connection for PTSD.  Therefore a decision on that 
petition must be deferred pending the development addressed 
in this remand.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain from the appropriate 
official source(s), the Veteran's service 
personnel records and the pertinent deck 
logs from the ship to which the Veteran 
was assigned at the time of his alleged 
motorcycle accident in 1974 (the U.S.S. 
Hunley) following the procedures set forth 
in 38 C.F.R. § 3.159.  The RO should 
ensure that the Veteran's former name and 
Social Security number are used.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The letter should 
specifically inform the Veteran of the 
reason for the prior denial of his claim 
for service connection for IBS, and of the 
kind of evidence that would be new and 
material, in compliance with Kent (cited 
above).

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  

If any records sought in response to the 
above are not obtained, the RO should 
notify the Veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after the time period for the Veteran's 
response has expired, the RO should 
forward the entire claims file, to include 
a complete copy of this REMAND to an 
appropriate physician at a VA medical 
facility, for an opinion based on review 
of the claims file.

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that current back 
disability is the result of injury or 
disease incurred or aggravated in service.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the RO should prepare a 
report detailing the nature of any 
specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the Veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
requested in paragraphs 6 and 7, below, 
then proceed with paragraph 8.  

6.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
Veteran for an examination by a 
psychiatrist, in accordance with 
procedures for scheduling examinations for 
Veteran's residing abroad.  The Veteran's 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

7.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


